Citation Nr: 1610257	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1989 to June 1989, December 2001 to September 2002, and from August 2005 to January 2007, which included a year of service in Kosovo from December 2005 to December 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO, in pertinent part, granted service connection for DDD of the lumbar spine and assigned an initial 10 percent rating effective from January 29, 2009.  The Veteran timely appealed the assignment of the initial 10 percent disability rating.  

In January 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for the service-connected DDD of the lumbar spine.  At his January 2016 travel Board hearing, the Veteran testified that the VA Compensation & Pension examination reports from June 2010 and February 2014 do not accurately reflect the severity of his low back pain.  These contentions are supported by a lay statement from the Veteran's wife which was submitted at the hearing with a waiver of consideration in the first instance by the Agency of Original Jurisdiction (AOJ).  The Veteran's wife indicated that she was with the Veteran at his examination [in February 2014] and asserts that the examination report contains numerous inaccuracies.  The doctor mentioned that he noticed the Veteran was able to put on his shoes without any problem, but the Veteran's wife indicated that she did it for him.  Likewise, the doctor mentioned that the Veteran sat on the examining table without trouble, but the Veteran's wife indicated that this was also not true because the Veteran was leaning on his side because it was too painful for him to sit straight up.  She also indicated that the Veteran had trouble performing the tests, but this is not reflected in the examination report.  

MRI Reports from March 2008 and March 2011 confirm the diagnosis of DDD, noting nerve impingement and disc protrusion/herniation at L4-5.  

A May 2012 VA outpatient pain clinic consultation shows that the Veteran's low back pain indeed causes limited motion.  The May 2012 report indicates that forward flexion was limited to 60 degrees and straight leg raise was positive on the right, as was Patrick's and Yeoman's test (for the S1 joints).  The Veteran reported occasional muscle spasms and flare-ups with prolonged sitting/standing, lifting heavy objects, and flexion also worsens pain.  The assessment was herniated lumbar disc, spondylosis, disc extrusion, and facet arthropathy.  The Veteran received a steroid injection in June 2012.  

The Veteran's VA outpatient treatment records show that the Veteran receives steroid injections for low back pain on a fairly regular basis, but with only temporary relief.  See September 2015 VA pain clinic note, submitted at his January 2016 travel Board hearing with a waiver of AOJ review in the first instance.  The September 2015 pain clinic report shows that the Veteran's pain is recalcitrant to injection and physical therapy, as both only give him temporary relief.  The note also shows that the Veteran received numerous steroid injections and other procedures for pain since the above noted injection in June 2012.  

Despite the above findings, VA examiners in June 2010 and February 2014 indicated that the Veteran did not have limitation of motion of the lumbar spine or additional pain/limited motion during flare-ups.  These examiners did not acknowledge the Veteran's reported symptoms, and the February 2014 examiner did not acknowledge the Veteran's numerous epidural/steroid injections from 2012 through 2015, or that such injections only provide temporary relief.  Further, the Veteran's wife indicated that the February 2014 examination report contains inaccurate information regarding the severity of the Veteran's pain.  

In summary, the Compensation & Pension examination reports are inconsistent with the other evidence of record, including objective findings of DDD with disc herniation, sciatic pain on the right, and the pain clinic reports.  Given these inconsistencies, the Board finds that the record does not contain an adequate examination, which is necessary to decide the claim.  

Since the claim is being returned the electronic record should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with VBMS any VA treatment records since June 2012 pertinent to the Veteran's cervical spine disability that have not been previously secured.  If none are found, this should be noted in the claims folder.

2.  Schedule the Veteran for a VA spine examination.  The examiner must have access to, and review, the electronic claims file in conjunction with the examination.  With respect to the service-connected DDD of the lumbar spine, the examiner should describe in detail all symptoms (orthopedic and neurologic) reasonably attributable to the service-connected disc disease of the lumbar spine and its severity, currently, as well as since January 2009, if possible.  

(i).  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.

(ii).  The examiner should then set forth the extent of any functional loss present for the service-connected cervical spine disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment or additional limitation of motion on use, due to pain, or in connection with any flare-up, or repetitive use, should be described in terms of the degree of additional range-of-motion loss.  

The conclusions should reflect review of the VBMS electronic claims folder, and the discussion of pertinent evidence, including, but not limited to, the Veteran's statements regarding the level of pain, including during flare-ups, the wife's statement regarding the inaccuracy of the February 2014 examination findings, and attempt to reconcile the findings on examination with the outpatient pain clinic reports, including the January 2016 VA pain clinic note showing "pain that is recalcitrant to injection" and numerous steroid injections that only provide temporary relief.  

(iii).  The examiner should address whether the Veteran has a neurological impairment in the right and/or left lower extremity that is associated with the service-connected degenerative disc disease of the lumbar spine.  The examiner's attention is directed to the February 2014 VA examination report noting mild radiculopathy of the right lower extremity.  However, the examiner should be mindful that the Veteran has reported radiating pain in both lower extremities at times, and that the severity of the sciatic pain may not have been adequately addressed by the VA examiner in light of the Veteran's wife's statement and the pain clinic records showing that he has tried numerous epidural injections with only temporary relief.  If the examiner determines that the Veteran does have current neurological impairment, the examiner is asked to provide an opinion as to whether the Veteran's neurological impairment is best described as incomplete paralysis, neuralgia or neuritis of the sciatic nerve, or other nerve.  The examiner should also indicate whether the level of severity of the disorder is mild, moderate, or severe.  A complete rationale should accompany all opinions.

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




